FILED
                            NOT FOR PUBLICATION
                                                                            MAR 12 2018
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROY TEEPLES, an individual,                      No.   16-35161

               Plaintiff-Appellant,              D.C. No. 3:15-cv-02023-KI

          v.
                                                 MEMORANDUM*
RCO LEGAL, P.C., a Professional
Corporation,

               Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Oregon
                      Garr M. King, District Judge, Presiding

                             Submitted March 7, 2018**
                                 Portland, Oregon

Before: FISHER, N.R. SMITH and HURWITZ, Circuit Judges.

      Roy Teeples appeals the judgment of the district court dismissing his

complaint under the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C.

§ 1692 et seq. We have jurisdiction under 28 U.S.C. § 1291, we review de novo,


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
see Edwards v. Marin Park, Inc., 356 F.3d 1058, 1061 (9th Cir. 2004), and we

affirm.

      The steps RCO Legal took to judicially foreclose on Teeples’ home were not

taken “in connection with the collection of any debt” under the FDCPA, 15 U.S.C.

§ 1692e. For purposes of § 1692e, “‘debt collection’ refers only to the collection

of a money debt.” Dowers v. Nationstar Mortg., LLC, 852 F.3d 964, 970 (9th Cir.

2017). RCO Legal was attempting only to retake and resell the security, not to

collect money from Teeples. See id.

      Teeples points out that the foreclosure judgment RCO Legal submitted to the

state court included a “judgment and money award” against Teeples “in the amount

of $235,489.87.” This language appears to have been included in error, see Or.

Rev. Stat. § 88.010(1)(a) (stating a judgment of foreclosure must “include a

declaration of the amount of the debt that the lien secures”); id. § 86.797(2)

(stating “a judgment to foreclose a residential trust deed under ORS 88.010 may

not include a money award for the amount of the debt”), but this does not show

RCO Legal was actually engaged in debt collection. Teeples’ complaint contains

no allegation that RCO Legal was attempting to collect money from him, and

Oregon law bars any such attempt. See Or. Rev. Stat. § 86.797(2); Banteir v.

Harrison, 485 P.2d 1073, 1075 (Or. 1971) (“If the purchase money mortgagee


                                           2
elects to foreclose the mortgage, he is barred from bringing an action on the

mortgage debt . . . .”). State law, therefore, precluded RCO Legal from enforcing a

money judgment against Teeples. See Dowers, 852 F.3d at 970 n.2.

      AFFIRMED.




                                          3